

117 HR 3433 IH: Arctic Diplomacy Act of 2021
U.S. House of Representatives
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3433IN THE HOUSE OF REPRESENTATIVESMay 20, 2021Mr. Phillips introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo amend the State Department Basic Authorities Act of 1956 to establish a United States Ambassador at Large for Arctic Affairs, and for other purposes.1.Short titleThis Act may be cited as the Arctic Diplomacy Act of 2021. 2.Sense of CongressIt is the sense of Congress that—(1)the rapidly changing Arctic environment—(A)creates new national and regional security challenges due to increased military activity in the Arctic;(B)heightens the risk of the Arctic emerging as a major theater of conflict in ongoing strategic competition;(C)threatens maritime safety due to inadequate regional resource capacity to patrol the increase in vessel traffic this remote region is experiencing from the growing expanses of open Arctic water from diminished annual levels of sea ice;(D)impacts public safety due to increased human activity in the Arctic region where search and rescue capacity remains very limited; and(E)threatens the health of the Arctic’s fragile and historically pristine environment and the unique and highly sensitive species found in the Arctic’s marine and terrestrial ecosystems; and(2)the United States should reduce the consequences outlined in paragraph (1) by—(A)carefully evaluating a wide variety and dynamic set of security and safety risks unfolding in the Arctic;(B)developing policies and making preparations for mitigating and responding to threats and risks in the Arctic, including by continuing to work with allies and partners in the Arctic region to deter potential aggressive activities and build Arctic competencies;(C)adequately funding the National Earth System Prediction Capability to substantively improve weather, ocean, and ice predictions on time scales necessary for ensuring regional security and trans-Arctic shipping;(D)investing in resources, including a significantly expanded icebreaker fleet, to ensure that the United States has adequate capacity to prevent and respond to security threats in the Arctic region; and(E)pursuing diplomatic engagements with all Arctic countries to reach an agreement for—(i)maintaining peace and stability in the Arctic region;(ii)fostering cooperation on stewardship and safety initiatives in the Arctic region;(iii)promoting environmentally sustainable natural resource management and economic development;(iv)ensuring safe and efficient management of commercial maritime traffic in the Arctic;(v)reducing black carbon and methane emissions in the Arctic region, including by working with observers of the Arctic Council, including India and China, to adopt mitigation plans consistent with the findings and recommendations of the Arctic Council’s Framework for Action on Black Carbon and Methane; and(vi)countering China’s Polar Silk Road initiative.3.United States Ambassador at Large for Arctic AffairsTitle I of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a et seq.) is amended by adding at the end the following new section:64.United States Ambassador at Large for Arctic Affairs(a)EstablishmentThere is established within the Department of State an Ambassador at Large for Arctic Affairs (referred to in this section as the Ambassador), appointed in accordance with subsection (b).(b)AppointmentThe Ambassador shall be appointed by the President, by and with the advice and consent of the Senate.(c)DutiesThe Ambassador shall—(1)facilitate the development and coordination of United States foreign policy in the Arctic region relating to—(A)meeting national security needs;(B)protecting the Arctic environment and conserving its biological resources;(C)promoting environmentally sustainable natural resource management and economic development;(D)strengthening institutions for cooperation among Arctic countries;(E)involving Arctic indigenous people in decisions that affect them;(F)enhancing scientific monitoring and research on local, regional, and global environmental issues; and(G)reducing black carbon and methane emissions in the Arctic region;(2)coordinate the diplomatic objectives, and, as appropriate, represent the United States within multilateral fora that address international cooperation and foreign policy matters in the Arctic region;(3)help inform, in coordination with the Bureau of Economic and Business Affairs, transnational commerce and commercial maritime transit in the Arctic region;(4)coordinate the integration of scientific data on the current and projected effects of climate change in the Arctic region and ensure that such data is applied to the development of security strategies for the Arctic region;(5)make available the methods and approaches on the integration of climate science to other regional security planning programs in the Department of State to better ensure that broader decision-making processes may more adequately account for the effects of climate change;(6)serve as a key point of contact for other Federal agencies, including the Department of Defense, the Department of the Interior, the Department of Homeland Security, and the intelligence community, on Arctic region security issues;(7)serve as the Chair of the Arctic Council when the United States holds the Chairmanship of the Arctic Council; and(8)perform such other duties and exercise such powers as the President and Secretary of State shall prescribe.(d)DefinitionsIn this section:(1)Arctic countriesThe term Arctic countries means the eight countries with territory or exclusive economic zones that extend north of the 66.56083 parallel latitude north of the equator.(2)Arctic regionThe term Arctic region means the geographic region north of the 66.56083 parallel latitude north of the equator.(3)Intelligence communityThe term intelligence community has the meaning given such term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4))..4.Arctic Region Security PolicyThe Secretary of State, acting through the Ambassador at Large for Arctic Affairs of the Department of State under section 64 of the State Department Basic Authorities Act of 1956 (established pursuant to section 3), shall establish an Arctic Region Security Policy. Such policy shall assess, develop, budget for, and implement plans, policies, and actions relating to—(1)bolstering the diplomatic presence of the United States in Arctic countries, including through enhancements to diplomatic missions and facilities, participation in regional and bilateral dialogues related to Arctic security, and coordination of United States initiatives and assistance programs across agencies to protect the national security of the United States and its allies and partners;(2)enhancing the resilience capacities of Arctic countries to the effects of environmental change and increased civilian and military activity by Arctic countries and other countries that may result from increased accessibility of the Arctic region; (3)assessing specific added risks to the Arctic region and Arctic countries that—(A)are vulnerable to the changing Arctic environment; and(B)are strategically significant to the United States;(4)coordinating the integration of environmental change and national security risk and vulnerability assessments into the decision-making process on foreign assistance awards with Greenland; (5)advancing principles of good governance by encouraging and cooperating with Arctic states on collaborative approaches to—(A)responsibly manage natural resources in the Arctic region; (B)share the burden of ensuring maritime safety in the Arctic region;(C)prevent the escalation of security tensions by mitigating against the militarization of the Arctic region;(D)develop mutually agreed upon multilateral policies among Arctic countries on the management of maritime transit routes through the Arctic region and work cooperatively on the transit policies for access to and transit in the Arctic region by non-Arctic countries; and(E)facilitate the development of Arctic Region Security Action Plans to ensure stability and public safety in disaster situations in a humane and responsible fashion;(6)evaluating the vulnerability, security, survivability, and resiliency of United States interests and non-defense assets in the Arctic region; and(7)reducing black carbon and methane emissions in the Arctic region.5.DefinitionsIn this Act:(1)Arctic countriesThe term Arctic countries means the eight countries with territory or exclusive economic zones that extend north of the 66.56083 parallel latitude north of the equator.(2)Arctic regionThe term Arctic region means the geographic region north of the 66.56083 parallel latitude north of the equator.